       Case 1:19-cr-00725-JPO Document 14 Filed 10/21/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x                    ECF CASE
                                :
UNITED STATES OF AMERICA        :
                                :
          - v. -                :           NOTICE OF APPEARANCE AND
                                :            REQUEST FOR ELECTRONIC
LEV PARNAS, et al.              :                 NOTIFICATION
                                :
               Defendants.      :               19 Cr. 725 (JPO)
                                :
                                :
- - - - - - - - - - - - - - - - x


TO:   Clerk of Court
      United States District Court
      Southern District of New York

      The undersigned attorney respectfully requests the Clerk to

note his appearance in this case in addition to AUSAs already on

the case and to add him as a Filing User to whom Notices of

Electronic Filing will be transmitted in this case.



                                  Respectfully submitted,

                                  GEOFFREY S. BERMAN
                                  United States Attorney
                                  Southern District of New York


                             By: /s Douglas S. Zolkind
                                 Douglas S. Zolkind
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 Southern District of New York
                                 One St. Andrew’s Plaza
                                 New York, New York 10007
                                 (212) 637-2418
